Exhibit 10.1

 

VOTING AGREEMENT

 

Each of the undersigned directors of Tower Financial Corporation (“TFC”) hereby
agrees in his or her individual capacity as a shareholder to vote his or her
shares of TFC Common Stock that are registered in his or her personal name (and
agrees to use his or her reasonable efforts to cause all additional shares of
TFC Common Stock owned jointly by him or her with any other person or by his or
her spouse or over which he or she has voting influence or control to be voted)
in favor of the Agreement and Plan of Merger by and between Old National Bancorp
and TFC, dated September 9, 2013 (the “Agreement”). In addition, each of the
undersigned directors hereby agrees not to make any transfers of shares of TFC
with the purpose of avoiding his or her agreements set forth in the preceding
sentence and agrees to cause any transferee of such shares to abide by the terms
of this Voting Agreement. Each of the undersigned is entering into this Voting
Agreement solely in his or her capacity as an individual shareholder and,
notwithstanding anything to the contrary in this Voting Agreement, nothing in
this Voting Agreement is intended or shall be construed to require any of the
undersigned, in his or her capacity as a director of TFC, to act or fail to act
in accordance with his or her fiduciary duties in such director capacity.
Furthermore, none of the undersigned makes any agreement or understanding herein
in his or her capacity as a director of TFC. Notwithstanding any contrary
provision herein, this Voting Agreement shall be effective from the date hereof
and shall terminate and be of no further force and effect upon the earliest of
(a) the consummation of the Merger (as defined in the Agreement); (b) the
termination of the Agreement in accordance with its terms; or (c) the taking of
such action whereby a majority of TFC’s Board of Directors, in accordance with
the terms and conditions of Section 5.06 of the Agreement, withdraws its
favorable recommendation of the Agreement to its shareholders. This Voting
Agreement may be executed in any number of counterparts, each of which shall be
an original, but such counterparts shall together constitute one and the same
instrument.

 

Dated this 9th day of September, 2013.

 

 /s/ Scott A. Glaze                                .

/s/ Robert N. Taylor .                         

   

 /s/ Ronald W. Turpin                         .

/s/ Keith E. Busse
.                                                                                      

   

 /s/ Michael D. Cahill                          .

/s/ Kim T. Stacey                               .

   

 /s/ Irene A. Walters                           .

/s/ Kathryn D. Callen                        .

   

/s/ Jerome F. Henry, Jr.                       

/s/ Debra A. Niezer                            .

       

 